DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 29-30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2021 to prosecute the invention of Group I (Clm. 1-28).




Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11, 13-19, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Patent No. 6,027,482 (“Imbert”).
Regarding Claims 1 and 22, Davis discloses an ISO 80369-3 compatible male coupling (820) configured for removable sealing engagement with the female coupling of an enteral syringe (S) comprising a female coupling (FC), an internal chamber and a plunger translating therein, the enteral syringe female coupling comprising a reservoir defined by an open distal end and a tapering inner surface (see generally Fig. 31) which tapers from a narrowest closed end to a widest open end, the female coupler reservoir being configured to receive a volume of air, the ISO 80369-3 compatible coupling comprising:
a male coupler (834) comprising a tapering outer surface, tapering from a widest fixed end and a narrowest distal tip, and a reservoir defined by an open distal end and an inner surface (see Fig. 31) extending from a closed floor and an open distal end, the male coupler oriented along a connection axis (i.e. the longitudinal axis running concentrically though the cap), the male coupler tapering outer surface configured for removable sealing engagement with an enteral syringe female coupling 
Davis discloses the invention substantially as claimed except that the “male coupler tapering outer surface comprises at least one vent” configured to release entrained air within the male coupling reservoir as well as the female coupling reservoir. However, Imbert discloses a related cap (54) configured to couple with a related syringe (12), the cap including a related male coupler (64) wherein the outer surface of the male coupler comprises at least one vent (69) configured to release an amount of volume of air present in the coupler during engagement (see generally Fig. 4; see Detailed Description, Par. 6). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Davis to utilize a vent passage through the male coupler outer surface, as disclosed by Imbert, in order to allow the venting of air between the spaces in order to avoid the generation of a vacuum when removing the cap, said vent also being understood to be configured to release an amount of the volume of air present in the male coupling reservoir during engagement between the ISO 80369-3 compatible coupling and the enteral syringe.
Regarding Claim 3, Davis, as modified, provides for the male coupler tapering outer surface defines a range of diameters between a maximum diameter at a base end and a minimum diameter at a free end (see Fig. 31 – note the taper from the base to the free tip), the at least one vent being recessed from the range of diameters of the male coupler tapering outer surface (i.e. the vent constitutes an aperture which goes through the male coupling thereby create a recess from the tapered outer diameter surface).

Regarding Claim 5, Davis, as modified, provides for wherein the male coupler inner surface comprises tapering section extending between an open section proximal to the open distal end and an opposite closed section (see Fig. 31), the at least one vent extending a distance along the tapering outer surface from a position relative to the connection axis in alignment with the open distal tip to a position relative to the connection axis in alignment with the inner surface tapering section (see modifications in view of Imbert – see generally Fig. 4 of Imbert).
Regarding Claims 6 and 23, Davis, as modified in view of Imbert, discloses the invention substantially as claimed except that the male coupler outer surface comprises a plurality of vents, with Imbert only explicitly reciting “a” vent (69). However, it has been held that the duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), whereby it would be understood by the ordinary artisan that providing a plurality of venting apertures will be useful for controlling the air exchange rate of the vent as well as ensuring that venting is preserved even in the event that one of the vents becomes obstructed, the redundancy of vents ensuring proper operation. It would have been 
Regarding Claims 7 and 24, Davis, as modified by Imbert, discloses the at least one vent comprises a surface configured to be removed from engagement with the enteral syringe female coupling tapering inner surface during engagement between the ISO 80369-3 compatible coupling and the enteral syringe (see generally Fig. 4, Imbert).
Regarding Claims 8 and 25, Davis, as modified by Imbert, discloses the at least one vent comprises a groove recessed from the male coupler tapering outer surface (a transverse aperture merely presenting one species within the broader genus of recessed groove).
Regarding Claims 9 and 26, Davis, as modified by Imbert, provides for the at least one vent comprises a texturized surface different from the male coupler tapering outer surface (i.e. the venting aperture constitutes a surface irregularity which thereby creates a texture distinctive from the remainder of the outer surface).
Regarding Claims 10 and 27, Davis, as modified by Imbert, provides for the vent to extend along a linear path relative to the connection axis (i.e. a perpendicular linear path denoted by the length of the cylinder forming the aperture or a parallel linear path denoted by the diameter of the cylinder forming the aperture).

Regarding Claims 13-15, Davis, as modified by Imbert, discloses the invention substantially as claimed except for explicitly disclosing the “length relative to the connection axis” of the vent. However, it has been well established that changes in size/proportion require only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the vent of the modified invention of Davis to be “between about 1.5mm and 6.0mm” “relative to the connection axis”, in order to optimize the flow rate of air through the vent for a specifically sized syringe/cap combination. Specifically, it is understood that syringes (and their respective caps) may be differently sized to permit the delivery of different volumes of fluids, whereby selecting a specific value for the vent aperture merely provides the expected results of creating an optimized flow rate for any particular syringe of a sufficiently sized volume. Likewise, adjusting the “width relative to the connection axis” to lie between “about 0.125mm to 5.0mm” is likewise obvious for the same reasons of optimizing venting volume capacity for a specifically proportioned syringe/cap combination. Likewise, adjust the “depth from the male coupler tapering outer surface” so as to lie “between about 0.1mm to 1.0mm” is likewise obvious for the same reasons of optimizing venting volume capacity for a specifically proportioned syringe/cap combination

Regarding Claim 17, Davis provides for the collar to include threading (see Fig. 31).
Regarding Claim 18, Davis provides for the collar (beyond the threads) to comprise a smooth inner surface that is configured to fasten to the enteral syringe female coupling with an interference fit – see Fig. 31). Furthermore, it is well known and understood that threaded and slip connections are obvious variants of one another (see Davis – Figs. 8 and 10) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the invention of Davis with an interference, slip connection to permit the cap to interface with slip-type syringes instead of threaded syringes.
Regarding Claim 19, Davis provides for the coupling to be part of a syringe cap (820).
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Patent No. 6,027,482 (“Imbert”) as applied above, and further in view of U.S. Publication No. 2017/0319438 (“Davis 2”).
	Regarding Claim 20-21, Davis discloses the invention substantially as claimed except that the coupling is part of a syringe-to-syringe coupler or an oral administration .
Claim(s) 1-8, 11, 13-19, 22-25, 28,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Publication No. 2014/0188089 (“Midgette”).
Regarding Claims 1 and 22, Davis discloses an ISO 80369-3 compatible male coupling (820) configured for removable sealing engagement with the female coupling of an enteral syringe (S) comprising a female coupling (FC), an internal chamber and a plunger translating therein, the enteral syringe female coupling comprising a reservoir defined by an open distal end and a tapering inner surface (see generally Fig. 31) which tapers from a narrowest closed end to a widest open end, the female coupler reservoir being configured to receive a volume of air, the ISO 80369-3 compatible coupling comprising:
a male coupler (834) comprising a tapering outer surface, tapering from a widest fixed end and a narrowest distal tip, and a reservoir defined by an open distal end and 
Davis discloses the invention substantially as claimed except that the “male coupler tapering outer surface comprises at least one vent” configured to release entrained air within the male coupling reservoir as well as the female coupling reservoir. However, Midgette discloses related caps (see Figs. 1 and 2) configured to couple to corresponding connectors, wherein the caps can be formed of a “sintered porous polymeric” material such that the cap can permit venting through the porous passages therethrough. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cap of Davis to comprise a porous material (including the male coupler outer surface), as disclosed by Midgette, to prevent liquids from leaking, but to permit venting from the syringe, whereby such venting will allow for the escape of entrained volumes of air from the male and/or female coupling reservoir(s) as claimed.
Regarding Claim 2, Davis, as modified by Midgette, providing for the cap to be formed of a porous material, will provide for vents to extend along the male coupling tapering outer surface from the free end toward the base end.

Regarding Claim 4, Davis, as modified by Midgette, provides for the male coupler tapering outer surface range of diameters corresponds opposingly with the enteral syringe female coupling tapering inner surface (see Fig. 31), the at least one vent configured to be removed from sealing engagement with the enteral syringe female coupling tapering inner surface (i.e. the vents which are obstructed by the female coupling will become unobstructed when the female coupling is removed).
Regarding Claim 5, Davis, as modified by Midgette, provides for the male coupler inner surface comprises tapering section extending between an open section proximal to the open distal end and an opposite closed section (see Fig. 31), the at least one vent extending a distance along the tapering outer surface from a position relative to the connection axis in alignment with the open distal tip to a position relative to the connection axis in alignment with the inner surface tapering section (i.e. when modified in view of Midgette to provide porous materials for the construction of the coupling some vents of the plurality of formed vents will produce such an alignment).

Regarding Claims 7 and 24, Davis, as modified by Midgette, provides for a plurality of venting surfaces which can be moved in and out of engagement with the female coupling surfaces during engagement therebetween.
Regarding Claims 8 and 25, Davis, as modified by Midgette, provides a plurality of pores whereby the pores may be considered “grooves” recessed from the tapering surface.
Regarding Claims 11 and 28, Davis, as modified by Midgette, will provide non-linear paths for the pores as they create vents due to overlapping of the sintering of then material.
Regarding Claims 13-15, Davis, as modified by Midgette, discloses the invention substantially as claimed except for explicitly disclosing the “length relative to the connection axis” of the vent. However, it has been well established that changes in size/proportion require only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the vent of the modified invention of Davis to be “between about 1.5mm and 6.0mm” “relative to the connection axis”, in 
Regarding Claim 16, Davis provides for a collar oriented about the connection axis, wherein the collar is configured to fasten to the enteral syringe female coupling (see Fig. 31)
Regarding Claim 17, Davis provides for the collar to include threading (see Fig. 31).
Regarding Claim 18, Davis provides for the collar (beyond the threads) to comprise a smooth inner surface that is configured to fasten to the enteral syringe female coupling with an interference fit – see Fig. 31). Furthermore, it is well known and understood that threaded and slip connections are obvious variants of one another (see Davis – Figs. 8 and 10) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the 
Regarding Claim 19, Davis provides for the coupling to be part of a syringe cap (820).
Claim(s) 20-21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Publication No. 2014/0188089 (“Midgette”) as applied above, and further in view of U.S. Publication No. 2017/0319438 (“Davis 2”).
Regarding Claim 20-21, Davis discloses the invention substantially as claimed except that the coupling is part of a syringe-to-syringe coupler or an oral administration coupler. However, Davis 2 discloses that technologies suitable for ISO 80369-3 couplings can be applicable to caps (e.g. TC), syringe-to-syringe couplings (e.g. 1800), or oral administration couplers (e.g. 2600). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to adapt the technologies described in Davis as modified by Imbert to a wide range of 80369-3 compatible couplings including caps, syringe-to-syringe couplings, and oral administration couplings, as disclosed by Davis 2, in order to provide a variety of couplings which are configured to prevent the generation of a vacuum when used to connect/disconnect from a corresponding female connector of a syringe.
Claim(s) 1-11, 13-19, 22-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Publication No. 2017/0189618 (“Ward”).

a male coupler (834) comprising a tapering outer surface, tapering from a widest fixed end and a narrowest distal tip, and a reservoir defined by an open distal end and an inner surface (see Fig. 31) extending from a closed floor and an open distal end, the male coupler oriented along a connection axis (i.e. the longitudinal axis running concentrically though the cap), the male coupler tapering outer surface configured for removable sealing engagement with an enteral syringe female coupling tapering inner surface along a connection axis, the male coupler reservoir is configured to receive a volume of air (see Fig. 31).
Davis discloses the invention substantially as claimed except that the “male coupler tapering outer surface comprises at least one vent” configured to release entrained air within the male coupling reservoir as well as the female coupling reservoir. However, Ward discloses a related cap (10) for coupling to a related syringe (30), wherein the coupling surface of cap includes a plurality of vent channels (63) which are useful for reducing compressed air during syringe insertion and cap reapplication (Par. 
In the instant case Ward only suggests putting such channels on the inner surface of the coupling post of the cap (see Fig. 6), however, the ordinary artisan would reasonably recognize and appreciate that is because Ward only has sealing mating between the inner surface of the cap and a corresponding outer surface of the syringe. However, in adapting the teaches of Ward to the invention of Davis the ordinary artisan would reasonably recognize and appreciate that the cap/syringe of Davis mate at both the inner and outer surfaces (see Fig. 31, Davis) not merely the inner surface. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide venting channels on both the inner and outer surfaces of the male coupler of Davis in order to allow air entrained in both reservoirs of the syringe/cap combination to be vented. It has been held that the mere duplication of parts requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has further been found that the rearrangement/location of parts of an invention likewise only requires routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It has further been established that reversal of parts only requires routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), whereby inner and outer 
Regarding Claim 2, Davis, as modified in view of Ward, obviates configurations wherein the male coupler tapering outer surface extends between a base end and a free end (see Fig. 31, Davis), wherein the at least one vent extends along the male coupler tapering outer surface from the free end toward the base end (see Fig. 8, Ward – wherein the invention is adapted for vent channels on both the inner and outer surfaces of the male coupler of Davis).
Regarding Claim 3, Davis, as modified in view of Ward, provides for the male coupler tapering outer surface defines a range of diameters between a maximum diameter at a base end and a minimum diameter at a free end (see Fig. 31, Davis), the at least one vent being recessed from the range of diameters of the male coupler tapering outer surface (see Fig. 8, Ward – wherein the invention is adapted for vent channels on both the inner and outer surfaces of the male coupler of Davis).
Regarding Claim 4, Davis, as modified in view of Ward, provides for the male coupler tapering outer surface range of diameters corresponds opposingly with the enteral syringe female coupling tapering inner surface (see Fig. 31, Davis), the at least one vent configured to be removed from sealing engagement with the enteral syringe female coupling tapering inner surface (see Fig. 8 and 14, Ward – wherein the invention is adapted for vent channels on both the inner and outer surfaces of the male coupler of Davis).
 position relative to the connection axis in alignment with the open distal tip to a position relative to the connection axis in alignment with the inner surface tapering section (see Fig. 8, Ward – wherein the invention is adapted for vent channels on both the inner and outer surfaces of the male coupler of Davis).
Regarding Claims 6 and 23, Davis, as modified by Ward, provides for a plurality of vents with Ward disclosing “preferably four” arranged about the coupler, duplication of parts being established to be obvious, whereby the precise number of vents serves to optimize the flow of air to prevent compression.
Regarding Claims 7 and 24, Davis, as modified by Ward, provides for the at least one vent comprises a surface configured to be removed from engagement with the enteral syringe female coupling tapering inner surface during engagement between the ISO 80369-3 compatible coupling and the enteral syringe (see Fig. 31, Davis in light of Fig. 8 and 14 of Ward).
Regarding Claims 8 and 25, Davis, as modified by Ward, provides for the vent to comprise a groove recessed from the coupler surface (see Fig. 8, Ward – it being held to have been obvious to provide such vents to both the inner and outer surfaces of the invention of Davis to prevent air from being locked in the connector).

Regarding Claims 10 and 27, Davis, as modified by Ward, provides for linear vent paths (see Fig. 8, Ward).
Regarding Claims 11 and 28, Davis, as modified by Ward, provides for the vents to extend along a non-linear path (i.e. the circumference of the coupler).
Regarding Claims 13-15, Davis, as modified by Ward, discloses the invention substantially as claimed except for explicitly disclosing the “length relative to the connection axis” of the vent. However, it has been well established that changes in size/proportion require only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the vent of the modified invention of Davis to be “between about 1.5mm and 6.0mm” “relative to the connection axis”, in order to optimize the flow rate of air through the vent for a specifically sized syringe/cap combination. Specifically, it is understood that syringes (and their respective caps) may be differently sized to permit the delivery of different volumes of fluids, whereby selecting a specific value for the vent aperture merely provides the expected results of creating an optimized flow rate for any particular syringe of a sufficiently sized volume. 
Regarding Claim 16, Davis provides for a collar oriented about the connection axis, wherein the collar is configured to fasten to the enteral syringe female coupling (see Fig. 31)
Regarding Claim 17, Davis provides for the collar to include threading (see Fig. 31).
Regarding Claim 18, Davis provides for the collar (beyond the threads) to comprise a smooth inner surface that is configured to fasten to the enteral syringe female coupling with an interference fit – see Fig. 31). Furthermore, it is well known and understood that threaded and slip connections are obvious variants of one another (see Davis – Figs. 8 and 10) whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the invention of Davis with an interference, slip connection to permit the cap to interface with slip-type syringes instead of threaded syringes.
Regarding Claim 19, Davis provides for the coupling to be part of a syringe cap (820).
Claim(s) 11, 12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Publication No. 2017/0189618 (“Ward”) as applied above, and further in view of U.S. Patent No. 4,576,595 (“Aas”).
Regarding Claims 11, 12, and 28, Davis, in view of Ward, discloses the invention substantially as claimed except that the vents are extended along a helical path around the male coupler tapering outer surface. However, Aas discloses a related cap (9) with related venting passages/channels wherein the vents can be either axial, rectilinear grooves (like those of Ward) or “curved, helical, or tortuous extensions” (see Brief Description, Par. 21). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified invention of Davis with helical vents on the outer surface, with Aas establishing helical and axial/rectilinear shapes to be known, suitable variants of one another. It has been held that mere changes in shape require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0067422 (“Davis”) in view of U.S. Publication No. 2017/0189618 (“Ward”) as applied above, and further in view of U.S. Publication No. 2017/0319438 (“Davis 2”).
Regarding Claim 20-21, Davis discloses the invention substantially as claimed except that the coupling is part of a syringe-to-syringe coupler or an oral administration coupler. However, Davis 2 discloses that technologies suitable for ISO 80369-3 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/05/2021